Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 8, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  160231                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 160231
                                                                     COA: 348952
                                                                     Barry CC: 2017-000911-FC
  CHRISTOPHER SCOTT THOMAS,
             Defendant-Appellant.
  _________________________________________/

         By order of April 22, 2020, the prosecuting attorney was directed to answer the
  application for leave to appeal the July 18, 2019 order of the Court of Appeals. On order
  of the Court, the answer having been received, the application for leave to appeal is again
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 8, 2020
           a0831
                                                                                Clerk